Citation Nr: 1208951	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.  This case was previously before the Board in July 2010.

The July 29, 2010 Board decision, in pertinent part, denied the issue on appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2011 Joint Motion For Remand requested that the Court vacate that part of the Board's July 2010 decision that denied the Veteran entitlement to service connection for bilateral hearing loss.  On September 23, 2011 the Court promulgated an Order that granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2005 the Veteran underwent a private audiological examination.  The private audiologist stated, in pertinent part, that it was "probably likely that this exposure to acoustical trauma during [the Veteran's] military service" had contributed to his bilateral hearing loss.  The September 2011 Joint Motion, in referencing the June 2005 private opinion, observed (page 1), in pertinent part, as follows:

The parties agree that remand is warranted for Appellant's claim for entitlement to service connection for BHL, because clarification is needed regarding a private medical examination that was submitted by Appellant in support of his claim.  Savage v. Shinseki, 24 Vet. App. 259 (2011).

The September 2011 Joint Motion went on to state (pages 6-7), in pertinent part, as follows:

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary." Id. at 260.  

The parties also note that similar to the facts in Savage, the private treatment physician's opinion was discounted because the testing did not include a word recognition test using Maryland CNC, but also because the testing did not contain the all frequencies required for VA purposes pursuant to 38 C.F.R. § 3.385.  However, the Board, in the instant case, was not privy to this Court's subsequent holdings in Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The parties agree that remand is warranted for the Board to consider Savage.  In light of the above, upon remand, VA should consider whether to contact the private physician, with Appellant's authorization, and to seek clarification of his prior statement.

In September 2005 the Veteran underwent a VA audiological examination.  The September 2011 Joint Motion, in referencing the September 2005 VA audiological examiner's opinion, observed (pages 7-9), in pertinent part, as follows:

The parties also concur that remand is warranted in order for the September 2005 VA examiner to provide an adequate rationale for the medical opinion.  

The parties agree that the VA audiological opinion does not contain an adequate explanation for adjudicative purposes.  In the September 2005, VA examination, the audiologist stated: "Due to the Veteran's normal hearing test obtained during the separation exam on 12/08/64, it is not likely that his current hearing loss is caused by military noise exposure."  The parties agree that the VA audiological opinion does not contain an adequate explanation for determination purposes.

The September 2011 Joint Motion also indicated (page 9) that "the parties agree that the Board provided an inadequate statement of reasons or bases for finding [the Veteran's] statements incredible."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to examination or treatment of the Veteran for his hearing loss dated after September 2005 and associate them with the claims file.

2.  After securing the necessary authorization from the Veteran, the AOJ should contact the private audiologist who rendered the June 2005 opinion.  The private audiologist should be asked to clarify his statement that it was "probably likely that this exposure to acoustical trauma during [the Veteran's] military service" had contributed to the Veteran's bilateral hearing loss.  The examiner should be requested to provide a full explanation for the opinion rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach the opinion.

3.  The Veteran should be scheduled for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss that is related to his military service.  The VA examiner should provide a full explanation for any opinion expressed, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusion.

The examiner is requested to specifically discuss, as appropriate, the opinion from the June 2005 private audiologist, as well as any supplemental opinion or addendum that might be provided from that examiner.

4.  The RO should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


